           Case 1:18-cv-00179-EGS Document 34 Filed 09/10/19 Page 1 of 9



                            IN THE U.S. DISTRICT COURT FOR
                              THE DISTRICT OF COLUMBIA

Jose Armando Andrade Romero, et al.          *

       Plaintiffs                            *

v.                                           *       Case No.: 18-cv-00179-EGS

RBS Construction Corp., et al.               *

       Defendants                            *

*      *       *       *      *       *      *

                           DEFENDANTS’ OPPOSITION TO
                    PLAINTIFFS’ MOTION FOR PROTECTIVE ORDER

       Defendants, RBS Construction Corp., Mr. Albertino Silveira and Mrs. Ellen Lima

(“Defendants”), oppose Plaintiffs’ Motion for Protective Order (the “Motion”) and respectfully

request the Court deny Plaintiffs’ Motion.

                                          INTRODUCTION

       Plaintiffs’ filed a Motion for Protective Order on August 27, 2019 to inhibit Defendants

from seeking information related to Plaintiffs’ immigration status.       Plaintiffs’ contend that

“Defendants are pursuing this line of inquiry solely to intimidate and harass the Plaintiffs into

abandoning this lawsuit.” (ECF Doc. 33, pg.1). Plaintiffs insist that “Defendants have failed to

articulate even a colorable basis for why they need information about immigration status or how

it is even relevant.” Id. Plaintiffs also further assert that they engaged in good faith efforts to

resolve this discovery dispute.

       As an initial matter, Defendants reject all allegations made by Plaintiffs in their Motion.

Plaintiffs’ “good faith” efforts to resolve this discovery dispute involve a single email to

Defendants’ counsel, whereby Defendants’ counsel was assumed to be not willing to confer if he
          Case 1:18-cv-00179-EGS Document 34 Filed 09/10/19 Page 2 of 9



did not respond within two days.

        As to the substance, Defendants submit that Plaintiffs’ immigration status is relevant to the

issue of their truthfulness, and moreover, Plaintiffs failed to meet their burden for articulating

specific facts justifying the need for a protective order. Therefore, Plaintiffs’ immigration status

should be discoverable, and their Motion for Protective Order denied.

                                      LEGAL STANDARD

   I.      Conferring in Good Faith

        Pursuant to Fed. R. Civ. P. 37, parties are required to cooperate with each other and make

good faith efforts to resolve discovery disputes. A good faith effort typically requires more than

just the most minimal of efforts. “[S]ending a single email, without further discussion, is

insufficient to demonstrate good faith communications...” Sartori v. Susan C. Little & Associates,

P.A., 2013 WL 11740238 at *2 (D.N.M. Mar. 8, 2013) (citing Stranger v. Checker Auto Parts,

2006 WL 1304948 at *11 (D.N.M. Mar. 24, 2006)); see also Kemp v. Harris, 263 F.R.D. 293, 297

(D. Md. 2009) (citing Mancia v. Mayflower Textile Servs. Co., 253 F.R.D. 354, 357-58 (D. Md.

2008)) (“Here, although Defense counsel filed a Certificate of Good Faith... the only effort he

indicated was the email he sent on July 31, 2009... Indeed, Defense counsel moved for sanctions

on the next business day after he sent the email. Therefore, notwithstanding his certification,

Defense counsel did not make a good faith effort.”).

        Moreover, “an attempt to confer is a ‘far cry from conferring in good faith.’ ” Sartori, 2013

WL 11740238 at *1 (D.N.M. Mar. 8, 2013) (quoting Madison v. Harford County, Md., 268 F.R.D.

563, 564 (D. Md. 2010). The obligations to confer means “more than simply making a demand

for compliance,” and the parties should “ ‘[] hold a conference, compare views, [and] consult

together.” Sartori, 2013 WL 11740238 at *1 (citing Hoelzel v. First Select Corp., 214 F.R.D. 634,



                                                 2
           Case 1:18-cv-00179-EGS Document 34 Filed 09/10/19 Page 3 of 9



635-36 (D. Colo. 2003)).

   II.      Relevance and Protective Orders

         “The Federal Rules of Civil Procedure allow for ‘discovery regarding any nonprivileged

matter that is relevant to any party's claim or defense and proportional to the needs of the case.’

Fed. R. Civ. P. 26(b)(2).” Garcia Ramirez v. U.S. Immigration and Customs Enforcement, 331

F.R.D. 194, 196 (D.D.C. 2019).

         Therefore, if a line of inquiry is relevant, but a party wishes to limit that line of inquiry, a

party may seek a protective order, and in doing so “bears the burden of showing that ‘disclosure

would cause a clearly defined and serious injury.’ ” Id. (quoting Campbell v. U.S. Dep’t of Justice,

231 F. Supp. 2d 1, 7 (D.D.C. 2002)). In other words, “[t]o show good cause for entry of a

protective order, ‘the movant must articulate specific facts to support its request and cannot rely

on speculative or conclusory statements....’ ” Friends Of The Earth v. U.S. Dept. of Interior, 236

F.R.D. 39, 41 (D.D.C. 2006) (quoting Low v. Whitman, 207 F.R.D. 9, 10-11 (D.D.C. 2002)).

                                             ARGUMENT

   I.        Plaintiffs did not engage in good faith attempts to resolve this discovery dispute.

         Contrary to Plaintiffs’ assertions that they attempted to resolve this discovery dispute in

good faith, Plaintiffs’ sent a single email and provided Defendants with two and a half business

days to respond before unilaterally determining they had done enough. Indeed, Plaintiffs’ August

16, 2019 email, which was sent mid-afternoon on a Friday, states, “[i]f we do not hear from you

by the close of business on Tuesday, August 20, 2019, we will assume you do not wish to confer

on this matter and we will proceed with filing the motion for a protective order.” (Exh. 1). And

although Plaintiffs did not actually file the Motion until August 27, 2019, Plaintiffs never sent

another follow up email or attempted to call Defendants’ counsel, who during this time, did not



                                                    3
            Case 1:18-cv-00179-EGS Document 34 Filed 09/10/19 Page 4 of 9



immediately respond because of the intervening weekend and the need to further consider the

complexities of this issue while responding to the press of other cases.

          Plaintiffs’ minimal efforts do not remotely constitute “good faith.” As various Courts have

held, a party sending a single email and providing only one or two days to respond is inadequate.

See Sartori, 2013 WL 11740238 at *2; see also Kemp, 263 F.R.D. at 297. Plaintiffs sent but a

single email, provided only two and a half business days to respond, and failed to provide

Defendants the courtesy of follow up communications or a sufficient amount of time to reply to

the original email. No real attempt was made by Plaintiffs to actually confer with Defendants on

this issue.

          Plaintiffs’ Motion should thus be denied solely on the basis that no good faith effort was

actually made by them to resolve this issue. See Sartori, 2013 WL 11740238 at *1 (“The Court

does not address the merits of [Plaintiff’s] motion because the Court determines that [Plaintiff]

failed to confer with Defendant in a good-faith attempt to resolve the motion prior to filing it.

Thus, the Court denies the motion.”).

    II.       Plaintiffs’ immigration status is relevant to the issue of truthfulness under Fed.
              R. Evid. 608(b).

          Plaintiffs overlook1 that their immigration status is relevant to their character of

truthfulness or untruthfulness under Fed. R. Evid. 608(b). See e.g. Bonilla v. Jaronczyk, 354 Fed.

Appx. 579, 583 (2d Cir. 2018) (“defendants were permitted to inquire into specific instances of

conduct bearing on Bonilla’s ‘character for truthfulness or untruthfulness.’ Fed.R.Evid. 608(b)(1).

Questions regarding Bonilla’s alleged use of false papers to reenter the United States illegally



1
        Plaintiffs’ attempt to divine Defendants’ reasons for inquiring into Plaintiffs’ immigration status
leaves much to be desired. Plaintiffs appear to believe that two sentences from Defendant Silveira’s answer
to interrogatories encompass all the reasons for which Defendants seek information on Plaintiffs’
immigration status. See (ECF Doc. 33, pg. 3). This is incorrect.

                                                    4
          Case 1:18-cv-00179-EGS Document 34 Filed 09/10/19 Page 5 of 9



clearly satisfied this standard.” ).

        For example, Plaintiffs’ submission of falsified tax documents would be highly probative

of their honesty and credibility, and this is one of the reasons Defendants also sought Plaintiffs’

tax documents (which they have also refused to produce) in requests for production. (Exh. 2).

Similarly, if Plaintiffs are illegally in the United States, the manner in which they are illegally

present in the United States has bearing on their character of truthfulness. Whereas overstaying a

visa may be weak evidence of dishonesty, entering the country under false documents or re-entry

after deportation would by highly probative of truthfulness. See Jean-Laurent v. Hennessy, 840

F. Supp. 2d 529, 552 (E.D.N.Y. 2016) (“Courts in the Second Circuit have consistently held that

‘a witness’ use of false names or identities is the proper subject of cross-examination under Rule

608.’ ”). The credibility of Plaintiffs and their willingness to falsify documents is particularly

relevant in this case because there are serious credibility concerns regarding wage and hour

recollections that were allegedly generated by Plaintiffs. Only by allowing Defendants to at least

ask questions of the Plaintiffs can the Court evaluate a full record and serve its gatekeeper role

with respect to what evidence should be admitted or denied at Trial.

        Although Plaintiffs cite to a number of cases that state immigration status is irrelevant in

FLSA wage and hour cases, none of these cases are controlling within this District, and perhaps

more importantly, none of these cases meaningfully address the wide spectrum of potential

immigration violations that an individual may commit, some of which (like reentry following a

deportation order, see 8 U.S.C. § 1326) are felonies and are highly probative and should be

admissible under Fed. R. Evid. 608(b). See (ECF Doc. 33, pg. 2).

        Moreover, the one case from this District that Plaintiffs cite, actually permits discovery

into immigration status, as it states: “Leiba may be right that the probative value of such evidence



                                                 5
          Case 1:18-cv-00179-EGS Document 34 Filed 09/10/19 Page 6 of 9



is outweighed by the possibility of unfair prejudice under Rule 403, though the Court does not

opine on that issue. That is the standard for admissibility at trial, not for the scope of permissible

discovery. What decides this motion is that the proposed discovery is ‘relevant to any party's claim

or defense,’ and ‘appears reasonably calculated to lead to the discovery of admissible evidence.’

Fed. R. Civ. P. 26(b)(1). Whether such evidence is actually admissible is a question for another

day.” See Caragena v. Centerpointe Nine, Inc., 303 F.R.D, 109, 114 (D.D.C. 2014). Here, the

Court can only rule on the admissibility of evidence based upon some record. The permissibility

of immigration-status discovery, and by extension, presentation of impeachment at Trial, cannot

be determined in absolute terms or in the abstract. There are many different factual circumstances

involved in illegal immigration, ranging from visa overstay to reentry after deportation.        The

specific facts need to be developed before a ruling can be made with respect to admissibility.

       The Court should not accept Plaintiffs’ invitation to rule that any questioning as to

immigration status, in a “he-said-she-said” wage/hour dispute such as this, is prohibited.

Defendants contend that Plaintiffs’ immigration status is relevant to their character of truthfulness

under Fed. R. Evid. 608(b). As such, the sought-after information is well within the scope of

permissible discovery, and any concerns as to its prejudicial effect should be determined prior to

trial rather than at this stage. Moreover, this Court has already seen reason to permit discovery

into immigration status under specific factual circumstances also related to the issue of credibility.

Defendants therefore also contend that this District should adopt the Second Circuit’s more

nuanced approach in regard to the relevance of immigration status in FLSA wage and hour cases,

especially when specific instances of conduct probative of truthfulness are at issue. See Fed. R.




                                                  6
             Case 1:18-cv-00179-EGS Document 34 Filed 09/10/19 Page 7 of 9



Evid. 608(b).2

    III.      Plaintiffs’ fail to articulate specific facts or harms that support the need for a
              protective order.

           Aside from failing to show that Plaintiffs’ immigration status is irrelevant to this case,

Plaintiffs fail to meet their burden of articulating specific facts or harms that would justify the

imposition of a protective order by the Court. Instead, Plaintiffs simply cite generally as to why

immigration status may have been prohibited in other Title VII and FLSA cases. (ECF Doc. 33,

pg. 2) (“The reason that discovery of immigration status is generally prohibited in Title VII and

FLSA cases is because of the chilling effect it would have...”) (emphasis added).

           But the standard for a protective order is not that the seeking party need only describe

“general” speculative and conclusory harms; rather, it requires the moving party to “articulate

specific facts.” Friends Of The Earth, 236 F.R.D. at 41. Plaintiffs have completely failed to do

this.   Nowhere in Plaintiffs Motion do they describe specifically why inquiries into their

immigration status may be harmful or embarrassing. It is not the Court’s province to assume the

in terrorem effect of inquiry regarding immigration; in order to find some in terrorem effect, the

Court would need to presume that the Plaintiffs do not have legal immigration status. However,

that is a fact that has not been established.




2
        While immigration status is discoverable evidence per Fed. R. Evid. 608(b), immigration status
may also be substantively relevant. For example, neither this Court nor the U.S. Court of Appeals for the
D.C. Circuit has directly ruled on whether unlawful immigration status could be substantively relevant to
the Court’s determination of whether unauthorized workers are entitled to liquidated damages under the
FLSA. For example, the issue of liquidated damage payments to unauthorized workers is not “free from
doubt.” See Lucas v. Jerusalem Café, LLC, 721 F.3d 927 940 (8th Cir. 2013) (Loken, J., concurring)
(“appellants have not challenged on appeal the award of liquidated damages under the Fair Labor Standards
Act. We therefore do not consider that issue. But in my view, the question whether the Supreme Court’s
decision in Hoffman Plastic Compounds, Inc. v. NLRB, 535 U.S. 137 [] (2002), may require a modified
analysis of the liquidated damage issue, at least in some cases, is not free from doubt.”).

                                                   7
           Case 1:18-cv-00179-EGS Document 34 Filed 09/10/19 Page 8 of 9



         Indeed, not once do Plaintiffs describe any specific fact or reason as to why the drastic

remedy of a protective order banning all inquiries is necessary. Plaintiffs have not even attested

that their immigration status is a sensitive topic to them specifically – they have only contended

that it may, generally and broadly speaking, be a sensitive topic in FLSA and Title VII cases.

         If the Plaintiffs lack lawful immigration status, then the Plaintiffs may ask the Court for a

confidentiality order regarding disclosure as to this issue. Such a remedy would be narrowly

tailored and not impede the Defendants’ legitimate discovery needs. Plaintiffs have not even

attested that their immigration status is a sensitive topic to them specifically – they have only

contended that it may, generally and broadly speaking, be a sensitive topic in FLSA and Title VII

cases.

                                           CONCLUSION

         WHEREFORE, because Plaintiffs failed to confer with Defendants in good faith on this

discovery dispute, because the sought-after information is relevant to the issue of truthfulness

under Fed. R. Evid. 608(b), and because Plaintiffs failed to articulate specific facts about the harm

or damage the sought-after information may cause, Defendants request that the Court deny

Plaintiffs’ Motion for Protective Order.

                                        Respectfully submitted,


                                        /s/ Howard B. Hoffman
                                        Howard B. Hoffman, Esq. (#977135)
                                        Hoffman Employment Law
                                        600 Jefferson Plaza, Suite 204
                                        Rockville, MD 20852
                                        (301) 251-3752
                                        (301) 251-3753 (fax)
                                        hhoffman@hoholaw.com


                                        Attorney for Defendants


                                                  8
         Case 1:18-cv-00179-EGS Document 34 Filed 09/10/19 Page 9 of 9



                                CERTIFICATE OF SERVICE


       I hereby certify that on this 10th day of September, 2019, a copy of the foregoing

Defendants’ Opposition to Plaintiffs’ Motion for Protective Order, along with all Exhibits and

other attachments, was filed via the Electronic Case Filing System (ECF) maintained by the U.S.

District Court for the District of Columbia, and is available for viewing and downloading from the

ECF system.



                                             /s/ Howard B. Hoffman
                                             Howard B. Hoffman




                                                9
